AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

 

 

 

 

 

 

 

—_FILED RECEIVED
ENTERED ——— SERVED ON
UNITED STATES DISTRIGT COUR T counseuianries oF recor
for the
District of Nevada JUN 11 2019
United States of America ) cues DisrRCl GOURT

v. ) Case N@. By.: 19-cr-T4) REY DEPUTY
)
_.. GABRIELA VELEZ _ )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

ae — oe. r-

Lloyd D. George United States Courthouse

 

 

Place: 333 Las Vegas Blvd,, South |Courtroom No.: 3A
Las Vegas, NV 89101 nas —_
George Foley, Jr., U.S. Magistrate Judge Date and Time: June 12, 2019 at 3:00 p.m.

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: June 11, 2019

 

___GEORGE FOLEY, JR., U.S. Magistrate Judge

Printed name and title
